SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

427
CAF 16-00061
PRESENT: WHALEN, P.J., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF MARION F. NOREAULT AND
PAUL P. NOREAULT, SR., PETITIONERS-RESPONDENTS,

                      V                                            ORDER

MARJORIE A. OLMSTEAD-GROGG, RESPONDENT-APPELLANT,
AND SCOTT A. HALSEY, RESPONDENT-RESPONDENT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (DANIELLE BLACKABY OF
COUNSEL), FOR RESPONDENT-APPELLANT.

PAUL L. CHAPMAN, ATTORNEY FOR THE CHILD, SYRACUSE.


     Appeal from an order of the Family Court, Onondaga County
(William W. Rose, R.), entered December 14, 2015 in a proceeding
pursuant to Family Court Act article 6. The order, among other
things, directed that the parties shall have joint legal custody of
the subject child, with residential custody with petitioners.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Family Court.




Entered:    March 24, 2017                        Frances E. Cafarell
                                                  Clerk of the Court